Case 12-48247   Doc 475   Filed 08/14/19 Entered 08/15/19 10:30:34   Desc Main
                           Document     Page 1 of 11
Case 12-48247   Doc 475   Filed 08/14/19 Entered 08/15/19 10:30:34   Desc Main
                           Document     Page 2 of 11
Case 12-48247   Doc 475   Filed 08/14/19 Entered 08/15/19 10:30:34   Desc Main
                           Document     Page 3 of 11
Case 12-48247   Doc 475   Filed 08/14/19 Entered 08/15/19 10:30:34   Desc Main
                           Document     Page 4 of 11
Case 12-48247   Doc 475   Filed 08/14/19 Entered 08/15/19 10:30:34   Desc Main
                           Document     Page 5 of 11
Case 12-48247   Doc 475   Filed 08/14/19 Entered 08/15/19 10:30:34   Desc Main
                           Document     Page 6 of 11
Case 12-48247   Doc 475   Filed 08/14/19 Entered 08/15/19 10:30:34   Desc Main
                           Document     Page 7 of 11
Case 12-48247   Doc 475   Filed 08/14/19 Entered 08/15/19 10:30:34   Desc Main
                           Document     Page 8 of 11
Case 12-48247   Doc 475   Filed 08/14/19 Entered 08/15/19 10:30:34   Desc Main
                           Document     Page 9 of 11
Case 12-48247   Doc 475   Filed 08/14/19 Entered 08/15/19 10:30:34   Desc Main
                          Document      Page 10 of 11
Case 12-48247   Doc 475   Filed 08/14/19 Entered 08/15/19 10:30:34   Desc Main
                          Document      Page 11 of 11
